Citation Nr: 1118400	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic bronchitis with chronic obstructive pulmonary disease (COPD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to an increased rating in excess of 30 percent for chronic bronchitis with COPD.

In his June 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In September 2008, he withdrew his hearing request.

In June 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2009 and June 2010, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's chronic bronchitis with COPD is currently rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600 as chronic bronchitis.  Under DC 6600, chronic bronchitis is rated based on, among other things, the results of pulmonary function testing, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB))testing, or maximum oxygen consumption testing.  38 C.F.R. § 4.97, DC 6600 (2010).

During the pendency of this appeal, VA amended the rating schedule concerning respiratory system disabilities effective October 6, 2006,  While these changes did substantively alter the criteria for rating chronic bronchitis and COPD, "special provisions" were added concerning the use of pulmonary function tests for the evaluation of respiratory disabilities. 

Among other things, the amendments added a provision that if a maximum exercise capacity test is not of record, a disability is to be evaluated based on alternative criteria.  38 C.F.R. § 4.96(d)(1)(i) (2010).  

Furthermore, if the DLCO (SB) test is not of record, a disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).

However, these new criteria apply to applications for benefits received on or after October 6. 2006.  See 71 Fed. Reg. 52,458 (Sept. 6, 2006).  The Veteran's increased rating claim was received prior to this date on January 14, 2005.  Hence, the new provisions are not applicable in this case.  

The Veteran was afforded a VA examination in October 2010 to assess the severity of his service-connected lung disability.  Pulmonary function testing was conducted, however there is no evidence that DLCO (SB) or maximum exercise capacity testing was conducted.  As the new provisions which allow a disability to be rated in the absence of such testing are not applicable in this case, a new VA examination is necessary so that all necessary testing can be conducted.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

A 100 percent rating is warranted under DC 6600 for pulmonary hypertension shown by Echo or cardiac catherization.  The October 2010 VA examination report indicates that there was evidence of pulmonary hypertension.  The physician assistant who conducted the examination noted a January 2006 VA echocardiogram report which revealed mild pulmonary hypertension.  A new echocardiogram was to be scheduled to assess the nature of any pulmonary hypertension.

The VA treatment records associated with the Veteran's claims file are from the VA Medical Center in Asheville, North Carolina (VAMC Asheville) and are dated from February 1994 to December 2005, in November 2006, and from December 2006 to December 2010.  The January 2006 VA echocardiogram report is not associated with the claims file and it appears that there may be additional treatment records dated from December 2005 to November 2006 that have not yet been obtained.  Furthermore, a December 2010 VA cardiology post-procedure note reveals that a new echocardiogram was conducted and that results were pending.  However, there are no more recent treatment records in the claims file.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Obtain and associate with the claims file all records of the Veteran's treatment for a lung disability from VAMC Asheville from December 2005 to November 2006 and from December 2010 to the present, particularly the January 2006 and December 2010 echocardiogram reports.

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

2.  After any additional VA treatment records have been obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the current severity of his service-connected chronic bronchitis with COPD.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examination report should include the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiac and/or respiratory limitation.  

The examiner should also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catherization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy.

These findings are all needed to rate the Veteran's disability in accordance with rating criteria applicable to this case.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected chronic bronchitis with COPD would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



